Citation Nr: 1722694	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-24 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a left foot injury, to include left big toe and scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard, including a period of active duty for training (ACDUTRA) from August 1995 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) New Orleans Regional Office (RO) in Gretna, Louisiana, which denied service connection for the claimed disability.

In an August 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; however, in June 2014, he withdrew his hearing request.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reflects that further development is necessary, as the duty to assist has not been satisfied.  38 U.S.C.A. § 5103A.

The Veteran contends that his left foot was injured in a 1998 or 2000 weekend drill at Camp Shelby during his service in the Army National Guard.  See the August 2008 application for compensation; April 2013 DRO hearing transcript.

For service connection to be awarded based upon active duty for training (ACDUTRA), the claimant must establish that he or she was disabled from an injury or disease incurred or aggravated in the line of duty in ACDUTRA.  For service connection to be awarded based upon inactive duty for training (INACDUTRA), the claimant must establish that he or she was disabled from an injury incurred or aggravated in the line of duty in INACDUTRA.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6.  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 U.S.C.A. § 101(22) (a) and (c); 38 C.F.R. § 3.6(d).

As such, appropriate steps should be taken to verify the Veteran's periods of ACDUTRA and INACDUTRA with the National Guard.  The AOJ should specifically verify the dates and type of service for 1998 and 2000. 

In addition, the record reflects that requests for the Veteran's service treatment records (STRs) were made to the National Personnel Records Center (NPRC) in April and May 2013, which are incomplete.  

In April 2013, the RO requested treatment records from the NPRC CPR, Extended Ambulatory Record, at 11 Winnebago Street in St. Louis, Missouri.  The request was for treatment records from Keesler Air Force Base (AFB) in 2000, and it was returned as undeliverable in May 2013.  There is no record in the claims file that the request was resent or that further attempt was made to obtain the records.  

In May 2013, the RO requested treatment records from the NPRC at 1 Archives Drive, in St. Louis, Missouri.  The request was for treatment records from the Louisiana National Guard from Jackson Barracks from August 1995 to May 2001, to include any Line of Duty (LOD) determination, if any.  The NPRC responded that the request did not include a signed consent by the Veteran, and there is no record in the claims file that the request was resent with the appropriate consent or that further attempt was made to obtain the records.    

As such, further attempts should be made to obtain these STRs from the NPRC.  VA has a duty to seek the records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Army National Guard, Department of the Army, Defense Finance and Accounting Service (DFAS), and any other appropriate service department and request verification of the dates of each of the Veteran's periods of ACDUTRA and INACDUTRA with the Army National Guard, specifically such service in 1998 and 2000.  

Request the Veteran to submit copies of his service documents in his possession that reflect his dates of service on active duty, active duty for training, and/or inactive duty training.

If the dates and character of the Veteran's military service in the Army National Guard cannot be ascertained, or no additional service treatment records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Make a Formal Finding regarding the Veteran's exact dates of ACDUTRA and INACDUTRA.

3.  Request and attempt to obtain any records related to the Veteran's alleged in-service left foot injury and subsequent treatment, to include re-requesting records from (a) NPRC CPR, Extended Ambulatory Record, Accession [REDACTED]; and (b) NPRC, 1 Archives Drive, St. Louis, MO.

Written documentation of any development action, or of any determination that further attempts to obtain the records would be futile, should be placed in the claims file.  The Veteran should be notified of the inability to obtain the records.

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




